Opinion delivered May 17th, 1875, by
Green, J.
An unusual number of exceptions have been taken •to this proceeding. It is objected that the individual names of the partners were not named or joined in the suit. But the defendants cannot take advantage of this omission unless they have filed in the Prothonotary’s office the names and location of the several partners, and the style and name of the partnership, which does not appear to have been done. See Act of 14 April, 1851 ; Purdon’s Dig., vol. 2, p. 1119, pl. 1. It is objected that the service of the ■summons was wrong, but this was cured by the appearance of the parties before the Justice. Judgment was given in favor of the plaintiff, and it followed the suit as it stood upon the Justice’s docket. This was not erroneous, for the record shows that the parties .appeared. One partner has undoubtedly a right to appear on behalf of his co-partners. The fourth, fifth, sixth, seventh, and eighth, and tenth exceptions are to the effect that the plaintiff had no 'legal claim for water-rent against the defendants, who were merely lessees, and that there was no evidence to prove it. But as the Justice had jurisdiction of the case, he was the proper party to ■decide whether the plaintiff’s claim was well founded or not. The record does not put us in possession of the facts of the case so as to enable us to decide whether the plaintiff had a legal claim for the water-rent or not. That might depend upon a great many circumstances of which the record does not inform us. The record sets forth that the judgment was given after hearing the proofs and allegations of the parties. What those proofs were it was not necessary for the .Justice to set out in his docket. The ninth exception avers that the plaintiff’s claim was for nine dollars, and that it was reduced *71to five dollars so as to deprive the defendant of the right to appeal. Undoubtedly a party by such a subterfuge as this cannot deprive another of the right *to his appeal; but even if this were the case, the defendant has not availed himself of his right. Instead of appealing or attempting to appeal, he has taken this writ of certiorari to the record of the Justice.
Exceptions overruled and proceedings affirmed.